DETAILED ACTION
	This Office action is responsive to communication received 01/05/2021 – Amendment. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James DeRouin (Reg. No. 71,450) on 01/15/2021.  See the Examiner-Initiated Interview Summary, attached to this Office action. 
The application has been amended as follows: 
The claims have been amended commensurate with the changes agreed upon during the telephone interviews on 01/08/2021, 01/12/2021 and 01/15/2021, with these changes necessary to correct the dependency of claims 72 and 73 and to further modify claims 77 and 78 to distinguish over the prior art of record. The specification has been amended to provide proper antecedent basis for claim language included with the disclosure, as originally filed. 

IN THE CLAIMS:
	Claim 72 – line 1, “71” has been CHANGED to --66--; 
	Claim 73 – line 1, “71” has been CHANGED to --66--; 
	Claim 77 – line 17, after “insert;” the phrase --wherein the sole insert further comprising a weight channel formed in, and defining a path along an x-axis (CGx) of, the sole insert;--  has been INSERTED;

	Claim 78 – line 5, “an” has been CHANGED to --the--. 

	IN THE SPECIFICATION:
	Paragraph [0102] has been AMENDED as follows:
[0102] As best illustrated in FIG. 10, the crown can be formed to have a recessed peripheral ledge or seat 170 to receive the crown insert 168, such that the crown insert is either flush with the adjacent surfaces of the body to provide a smooth seamless outer surface or, alternatively, slightly recessed below the body surfaces. The front of the crown insert 168 can join with a front portion of the crown 109 on the body to form a continuous, arched crown extend forward to the face.  A forwardmost portion of the recessed ledge can extend forward of a rearward-most portion of the hosel such that a first distance to the rearward-most portion of the hosel is greater than a second distance to the forwardmost portion of the recessed ledge as measured relative to the y-axis.  The crown insert 168 can comprise any suitable material (e.g., lightweight composite and/or polymeric materials) and can be attached to the body in any suitable manner, as described in more detail elsewhere herein.

	Paragraph [0105] has been AMENDED as follows:
[0105] In some of the embodiments described herein, a comparatively forgiving golf club head for a fairway wood can combine an overall golf club head height (Hch) -illustrated in FIG. IB as the distance 280 from a ground plane 210 to a parallel height plane 270 at a crown 109 of the golf club head 100 - of less than about 46 mm and an above ground balance point (BP  Up) between 10 and 25 mm, such as a BP Up of less than about 23 mm. Some examples of the golf club head provide a BP Up less than about 22 mm, less than about 21 mm, or less than Some examples of the golf club head provide a first crown height at a face-to-crown transition region where the face connects to the crown near a front end of the body, a second crown height at a crown-to-skirt transition region where the crown connects to a skirt of the golf club head near a rear end of the body, and a third crown height located rearward of the first crown height and forward of the second crown height and the third crown height is greater than both the first and second crown heights. 

Information Disclosure Statement
	The IDS received 01/12/2021 mostly includes references that have already been made of record. A significant number of the references were cited on the PTO-892, mailed 10/08/2020, while other references were included on previous 1449 documents submitted by the applicant.  The single new reference cited for consideration includes USPN 9,381,406 to Boggs.   The 01/12/2021 IDS has been signed/date and the previously cited references have been lined-through.  
        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The closest prior art of record includes the combination of Nakano (USPN 7,695,378), Beach (US PUBS 20100197424) and DeShiell (USPN 7,854,364).  Of further interest is the reference to Boggs, newly-cited by the applicant in the most recently-filed IDS of 01/12/2021. 
As to each of independent claims 56, 66 and 74, it would not have been obvious to modify the closest prior art devices of record to further include each of the claimed features in combination with the golf club head having a balance point up (BP Up) value defined as a distance from the ground plane to a Center of Gravity (CG) projection onto the face as measured along the z-axis; wherein the golf club head has a Zup value defined as a distance from the ground plane to the CG as measured along the z-axis; wherein a difference between 
As to independent claim 76, it would not have been obvious to modify the closest prior art devices of record to include each of the claimed features in combination with a weight channel formed in the sole and defining a path along the sole and the weight channel configured to receive a weight member and moving the weight member from a first position adjacent a first end of the weight channel to a second position adjacent a second end of the weight channel provides a golf club head center of gravity movement along an x-axis (CGx) of at least 3 mm.  
As to independent claim 77, the combination of a sole opening and sole insert, wherein a weight channel is formed in, and defines a path along an x-axis (CGx) of, the sole insert, along with the remaining features of the club head including a body, a crown opening that incorporates a recessed ledge and an insert, a recessed port, a head-shaft connection assembly, a face with a head origin and varying thickness, a relationship between the shaft sleeve and the forwardmost portion of the recessed ledge and a crown having first, second and third heights, is not shown, suggested or rendered obvious by the closest prior art of record.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
         Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIANO PASSANITI whose telephone number is (571)272-4413.  The examiner can normally be reached on 9:00AM-5:00PM Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SEBASTIANO PASSANITI
Primary Examiner
Art Unit 3711



/SEBASTIANO PASSANITI/Primary Examiner, Art Unit 3711